Order unanimously reversed, without costs, and matter remitted to Oneida County Family Court for further proceedings in accordance with the following memorandum: The Social Services Department of Oneida County appeals from an order of Family Court which denied its petition to extend placement of the infant John M. Family Court improperly denied the petition without the hearing required for an extension of placement by section 1055 (subd [b], par [ii]) of the Family Court Act. Placement with appellant agency had been made on May 24,1978 of the now four-year-old abused child. While no time period was set forth in the original order, the initial period is generally 18 months, and the court, in its discretion, may order successive extensions limited to one year each (Family Ct Act, § 1055, subd [b], par [i]). At the time of the application in September, 1979 for an extension, approximately 17 months had elapsed since May, 1978, the date of the original order. All the parties were present before the court including the infant’s mother who had consented to the extension of placement. Under the circumstances, Family Court’s denial of the petition without a hearing was an abuse of its discretion. (Appeal from order of Oneida County Family Court—child placement.) Present — Cardamone, J. P., Simons, Hancock, Jr., Callahan and Moule, JJ.